Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 2-3, 5-10, 12-18, 22-24, 26 are pending.  Claims 14-18 are withdrawn. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-3, 5-10, 12-13, 22-24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2004/0173534 by Margraff et al. (Margraff) further in view of U.S. Patent No. 5385707 by Miltenyi et al. (Miltenyi).
In regard to claims 2, 5, and 22, Margraff teaches an extraction cell (abstract; Figure 1, cells 2; [0038]); capable of centrifugal partition chromatography.  Margraff teaches an extraction chamber delimited by a cell wall (abstract, Figure 1, interior of cell 2; [0038]); capable of accommodating a liquid stationary phase.  Margraff teaches a liquid inlet opening and a liquid outlet opening (abstract; Figure 1, opening in end face of cell 2 connected to duct 22 and opening in end face of cell 2 connected to duct 21; [0038]); capable of letting in and out the liquid mobile phase to be made to flow through the extraction cell. 
Margraff teaches an extraction chamber is a tubular body with a liquid inlet plug and an liquid outlet plug including a liquid inlet opening and a liquid outlet opening that includes a fluid delivery passage (Figure 5A, B, C; [0052]).  Margraff does not teach a plurality of fluid delivery passages. 
 has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
It would be obvious to one of ordinary skill in the art to incorporate features from Figure 5 into Figure 1 as they are both directed towards known configurations of extraction cells ([0030]-[0035]).  See also Boston Scientific v. Cordis, 89 USPQ.2d 1704, 1712 (Fed. Cir. 2009).  Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness.
Margraff teaches an insert positioned between the liquid inlet opening and the liquid outlet opening ([0052]); through which liquids may pass.  Margraff teaches internal passages ([0052]).  Margraff does not teach a specific internal passage diameter in relation to the diameter of the liquid mobile phase droplets; however, Margraff teaches the insert is a porous dispersion element with a large surface volume ratio to encourage dispersion of the mobile phase in the stationary phase ([0052]).  As the extraction cell efficiency, and dispersion of mobile phase are variables that can be modified, among others, by adjusting said diameter of internal passage, the internal passage diameter would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed internal passage diameter cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Margraff teaches the extraction cell is made of stainless steel or fluorinated polymer, aluminum with a titanium or PCDF lining ([0025]; [0036]).  Margraff teaches the insert is a braid to encourage dispersion ([0052]. Margraff teaches separating organic moluecules, metallic cations, and DNA ([0027]).  Margraff does not explicitly teach the insert is wound up net made from metal wire, fibrous woven textile, glass wool, or steel wool. 
Miltenyi teahces an apparatus for separating components (abstract).  Miltenyi teaches separating biological material (abstract; C10/L43-56).  Miltenyi teaches separating biological material, specifically cations (C10/L43-56).  Miltenyi teaches a stationary phase with an inlet and outlet (Figure 1).  Miltenyi teaches an insert which is steel wool (C3/L20-44; C4/L29-44; reading on claim 5). 
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate steel wool, as taught by Miltenyi, in the extraction cell of Margraff as it is a known insert used to separate biological components. 
Regarding limitations recited in claim 3, which are directed to method of making said extraction cell (e.g. “made by a waste-free production technology”) it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113 and 2114.  Therefore, since the extraction cell is the same as the extraction cell disclosed by Margraff, as set forth above, the claim is unpatentable.  In re Marosi, 710 F2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).
In regard to claim 7, Margraff teaches the material of the cell wall is selected from stainless steel ([0025]). 
In regard to claim 8, Margraff teaches the liquid inlet plug and/or the liquid outlet plug are fixed to the cell wall of the extraction chamber with a releasable connection preferably a screw thread ([0046]). 
In regard to claim 9, Margraff teaches that one or more pits are formed on the external surface of the cell wall of the extraction chamber (Figure 1; [0030]); ensuring the fixing of the extraction cell to an external supporting structure. 
In regard to claim 10, Margraff teaches the liquid inlet plug contains more than one bore that divides the liquid made to flow through it into several liquid jets ([0052]). 
In regard to claim 12, Margraff teaches the liquid inlet plug and/or the liquid outlet plug are constructed from several parts that may be separated from each other ([0052]). 
claim 13, Margraff teaches the material of the liquid inlet plug and the liquid outlet plug is stainless steel ([0025]; [0045]; [0048]). 
In regard to claim 23, Margraff teaches the liquid inlet plug and/or the liquid outlet plug are fixed to the cell wall of the extraction chamber with a releasable connection preferably a screw thread ([0046]).
In regard to claim 24, Margraff teaches the liquid inlet plug and/or the liquid outlet plug are fixed to the cell wall of the extraction chamber with a releasable connection preferably a screw thread on a side of each of the inlet plug and the liquid outlet plug ([0046]).
Regarding limitations recited in the claims which are directed to a manner of operating disclosed extraction cell, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Claim analysis is highly fact-dependent.  A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA claim 26). 
Declaration 
The Declaration under 37 CFR 1.132 filed 2/24/2021 is insufficient to overcome the rejection of claims based upon rejections as set forth in the last Office action because: fails to set forth facts; facts presented are not germane to the rejection at issue; showing is not commensurate in scope with the claims.
The Declaration states the experiments were done with a rotor rotating at 1400 rpm, small radium and 600 rpm, 550 mm radius and resulted in no significant diference in flow pattern except for direction of circular flow; the incoming radius is different and atomization is not uniform.  The Declaration states that differences according to atomization, extraction, and sedimentation were not found to be significant for different diameter cells.  The Declaration staes that a gap size of 0.3 mm with a droplet size of 20 microns has a beam deflection.  The Declaration shows comparisons of tilted gap sized charges.  The Declaration shows comparisons of non-tilted gap size charges.  
The Declaration states in paragraph 13, the cell shape is sought to compensate for fluid flow deviation by the Coriolis force, reduction in dispersion, and material transfer.  The claims use an insert that exerts significant flow resistance and causes turbulence and prevents back-mixing due to Corilis force. 
The Declaration states in paragraph 14-15 properties dictates by Stoke’s law. 
The Declaration states in paragraph 16 clarification for up to 10m; the Examiner notes that a height is not claimed.  

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

To be given substantial weight in the determination of obviousness or nonobviousness, evidence of secondary considerations must be relevant to the subject matter as claimed, and therefore the examiner must determine whether there is a nexus between the merits of the claimed invention and the evidence of secondary considerations. Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281, 305 n.42, 227 USPQ 657, 673-674 n. 42 (Fed. Cir. 1985), cert. denied, 475 U.S. 1017 (1986). The term "nexus" designates a factually and legally sufficient connection between the objective evidence of nonobviousness and the claimed invention so that the evidence is of probative value in the determination of nonobviousness. Demaco Corp. v. F. Von Langsdorff Licensing Ltd., 851 F.2d 1387, 7 USPQ2d 1222 (Fed. Cir.), cert. denied, 488 U.S. 956 (1988).  See MPEP 716.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

"Where the offered secondary consideration actually results from something other than what is both claimed and novel in the claim, there is no nexus to the merits of the claimed invention." In re Kao, 639 F.3d 1057, 1068 (Fed. Cir. 2011); see also Tokai Corp. v. Easton Enters., Inc., 632 F.3d 1358, 1369 (Fed. Cir. 2011) ("If commercial success is due to an element in the prior art, no nexus exists."); Ormco Corp. v. Align Tech., Inc., 463 F.3d 1299, 1312 (2006) ("[I]f the feature that creates the commercial success was known in the prior art, the success is not pertinent."). In evaluating whether the requisite nexus exists, the identified objective 
The claims are not directed towards:a rotor rotating at 1400 rpm, small radium and 600 rpm, 550 mm radius, circular flow direction, atomization, extraction, sedimentation, gap size, tilted and non-tilted gap size charges.  The claims are not directed towards abolishing backmixing.  There is no nexus been the arguments directed towards the experiments and the claimed invention.  
Further, regarding Marchal, the claims are not directed towards the Coriolis force, dispersion of the mobile phase, dispergation. 
Response to Arguments
Applicant's arguments filed 2/24/2021 have been fully considered but they are not persuasive. 
In regard to the applicant’s arguments concerning steel wool, the Examiner notes that the rejection has been updated. 
In regard to the applicant’s arguments concerning routine optimization; without some direction towards the specific claimed range to orient and direct one of ordinary skill in the art to make the necessary selection is insufficient to establish obviousness; Margraff at best establishes a link between the lignin braids and dispersion of the mobile phase in the stationary phase; Margraff teaches the variability of the lining braids as being its volume relative to the cell not the average diameter of the internal passages; these are not the same thing; there is no basis for assuming that the lining braids and dispersion element for the cell lining are structurally equivalent to what is claimed; there is no relevance given to diameters of passages through the dispersion element of Margraff and the droplet sizes in the claimes; there must be some rational underpinning explaining why a person of ordinary skill in the art would have arrived at the claimed invneiton, the Examiner does not find this persuasive. 
Margraff explicitly teaches “These braids (not shown) encourage dispersion of the mobile phase in the stationary phase, and for example occupy 3% of the volume of the cell”.  This teaching in Margraff provides the basis for a result effective variable.  Margraff establishes that braids encourage dispersion.  Further, Margraff teaches that the braids occupy a specific volume of the cell, as an example.  The volume of the cell occupied is directly related to the diameter of internal passage, since the internal passage diameter relates to the volume of the internal passage. 
Therefore as noted in the rejection above: As the extraction cell efficiency, and dispersion of mobile phase are variables that can be modified, among others, by adjusting said diameter of internal passage, the internal passage diameter would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed internal passage diameter cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the internal passage diameter in the extraction cell of Margraff to obtain the desired balance between the extraction cell efficiency, and dispersion of the mobile phase (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
In regards to the applicant’s arguments concerning the Declaration, the Examiner notes that these arguments are addressed in the Declaration section. 
In regard to the applicant’s argument that Margraff mentions fixing the plug by a thread; the conical thread used on the plug is however precisely machined and precisely fitted and can operate at higher pressure and endures CPC biphasic systems better; the Examiner does not find this persuasive.  In regard to the applicant’s argument that the cells of Margraff are attached to the element without an external support structure; in the case of solution according to claim 9, the micelles do not hold each other but are built into the support structure one by one which results in weight and material savings as well as performance improvements; the Examiner does not find this persuasive. 
Claim 8 requires a “releasable connection”; claim 23 require “a releasable connection, which is a screw thread”; claim 24 requires “a releasable connection, which is a screw thread on a side of each of the inlet plug (16b) and/or the liquid outlet plug (16k)”.
The term “plug” is interpreted under broadest reasonable interpretation in light of the instant specification as “a core of interior segment taken from a larger matrix” (https://www.dictionary.com/browse/plug#).  
As noted above, Margraff teaches an extraction chamber is a tubular body with a liquid inlet plug and an liquid outlet plug including a liquid inlet opening and a liquid outlet opening (Figure 5A, B, C; [0052]).  Further, Margraff explicitly teaches a plug ([0015]-[0017]; [0046]).  Margraff teaches a screw thread ([0046]).   
seals on a conical surface; elastomer and Teflon are not required, other materials are allowed; difficult to machine; narrower tolerance; high pressure allowance and resistance to a wide range of solvent media; precisely machine and precisely fitted; endure CPC biphasic systems; micelles; weight and material savings; performance improvements) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARA M PEO/Primary Examiner, Art Unit 1777